AO 245B (CASDRev. 02/18) Judgment in a Criminal Case                                                                    F l~
                                                                                                                             ---   '=r'\


                                      UNITED STATES DISTRICT COURT                                                      NOV 0 5 2018
                                           SOUTHERN DISTRICT OF CALIFORNIA                                                                     R'i 1,:..
                                                                                                                                           D   .:-:!..;~Y


              UNITED STATES OF AMERICA                                       JUDGMENT IN ACRI
                                 v.                                          (For Offenses Committed On or After November l, l 987)
                   RALPH CERVANTES (l)
                                                                                Case Number:         16CR1491-L

                                                                             STEFANO MOLEA
                                                                             Defendant's Attorney
REGISTRATION NO.                  56358298
0 -
THE DEFENDANT:
IXl pleaded guilty to count(s)          ONE (1) OF THE SUPERSEDING INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
Title & Section                       Nature of Offense                                                                      Number(s)
21 USC 84l(a)(l): 18:2                POSSESSION OF A CONTROLLED SUBSTANCE WITH                                                 1
                                      INTENT TO DISTRIBUTE; AIDING AND ABETTING




    The defendant is sentenced as provided in pages 2 through                          5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 0     The defendant has been found not guilty on count(s)

 iXl   Count(s)    ONE (l) OF THE INFORMATION                       is             dismissed on the motion of the United States.

 iX1 Assessment : $ I 00 - IMPOSED

       JVTA Assessment*:$
 0
       *Justice for Victims of Trafficking Act of 2015, Pub. L No. 114-22.
 IXl   See fine page             0 Forfeiture pursuant to order filed                                                   , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                                 ICT JUDGE




                                                                                                                                   16CR1491-L
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                RALPH CERVANTES (1)                                                      Judgment - Page 2 of 5
CASE NUMBER:              16CR1491-L

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tenn of:
 TIME SERVED




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
            at                              A.M.              on
            as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
        D   as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                           16CR1491-L
    AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

    DEFENDANT:                      RALPH CERVANTES (I)                                                                           Judgment - Page 3 of 5
    CASE NUMBER:                    16CRl491-L

                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
FOUR (4) YEARS


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as detennined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
tenn of supervision, unless otherwise ordered by court.
           The above drug testing condition is suspended, based on the court's detennination that the defendant poses a low risk of future
           substance abuse. (Check, if applicable.)
           The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
           The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
           Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
           The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D          seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
           resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D          The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

           If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
      such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
      Payments set forth in this judgment.
          The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
      with any special conditions imposed.
                                            STANDARD CONDITIONS OF SUPERVISION
      I)     the defendant shall not leave the judicial district without the pennission of the court or probation officer;
     2)      the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)      the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)      the defendant shall support his or her dependents and meet other family responsibilities:
     5)      the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
             reasons;
     6)      the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)      the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
             any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)      the defendant shall not frequent places where controlled substances are illegally sold, used. distributed, or administered;
     9)      the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
             unless granted pennission to do so by the probation officer;
      10)    the defendant shall pennit a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any contraband
             observed in plain view of the probation officer:
      11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
      12)    the defendant shall not enter into any agreement to act as an infonner or a special agent of a law enforcement agency without the pennission of
             the court; and
      13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
             personal history or characteristics and shall pennit the probation officer to make such notifications and to confirm the defendant's compliance
             with such notification requirement.



                                                                                                                                             16CR1491-L
AO 2458 (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:              RALPH CERVANTES (1)                                                    Judgment - Page 4 of 5
CASE NUMBER:            16CR1491-L

                                 SPECIAL CONDITIONS OF SUPERVISION

     1. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
        comply with both United States and Mexican immigration law requirements.

     2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

     3. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
        for revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.

II




                                                                                                       16CR1491-L
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:               RALPH CERVANTES (1)                                                    Judgment - Page 5 of 5
CASE NUMBER:             16CR1491-L

                                                  FINE

The defendant shall pay a fine in the amount of      $1000.00
                                                    ~~~~~~~~~
                                                                              unto the United States of America.

Pay a fine in the amount of $1000.00 through the Clerk, lJ. S. District Court. Payment of fine shall be
forthwith. During any period of incarceration the defendant shall pay fine through the Inmate Financial
Responsibility Program at the rate of 50% of the defendant's income, or $25.00 per quarter, whichever is
greater. The defendant shall pay the fine during his probation at the rate of $250 per month. These payment
schedules do not foreclose the United States from exercising all legal actions, remedies, and process available
to it to collect the fine judgment at any time.

Until fine has been paid, the defendant shall notify the Clerk of the Court and the United States Attorney's
Office of any change in the defendant's mailing or residence address, no later than thirty (30) days after the
change occurs.




This sum shall be paid    !SI   Immediately.




The Court has determined that the defendant       does not   have the ability to pay interest. It is ordered that:
0   The interest requirement is waived




                                                                                                         16CR1491-L
